Filed 4/27/18 (unmodified version attached)
                                  CERTIFIED FOR PUBLICATION




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                  THIRD APPELLATE DISTRICT
                                              (El Dorado)
                                                 ----



 THE PEOPLE,                                                             C079470

                  Plaintiff and Respondent,                  (Super. Ct. Nos. P13CRF0031,
                                                                     P13CRF0343)
         v.
                                                                ORDER MODIFYING
 COLLEEN ANN HARRIS,                                          OPINION [NO CHANGE IN
                                                                    JUDGMENT]
                  Defendant and Appellant.


THE COURT:




        It is ordered that the opinion filed herein on April 23, 2018, be modified as
follows:
        On page 2, footnote 2, first sentence, put a period after “expires” and delete the
rest of the first sentence: “which is 90 days after the remittitur is issued” so that the
sentence now reads: “A case is final when the time for petitioning the United States
Supreme Court for a writ of certiorari expires.”




                                                  1
       There is no change in the judgment.
BY THE COURT:



/s/
Robie, Acting P. J.



/s/
Duarte, J.



/s/
Renner, J.




                                             2
Filed 4/23/18 (unmodified version)
                                 CERTIFIED FOR PUBLICATION




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                            (El Dorado)




    THE PEOPLE,                                                        C079470

                  Plaintiff and Respondent,                (Super. Ct. Nos. P13CRF0031,
                                                                   P13CRF0343)
         v.

    COLLEEN ANN HARRIS,

                  Defendant and Appellant.


        Motion to recall the remittitur. Denied.

        Charles R. Khoury Jr., for Defendant and Appellant.

       Xavier Becerra, Attorney General, Michael P. Farrell, Senior Assistant Attorney
General, Carlos A. Martinez, Catherine Tennant Nieto, Deputy Attorneys General, for
Plaintiff and Respondent.


        In People v. Woods (2018) 19 Cal.App.5th 1080, we held that Senate Bill No. 620
and the associated amendment to Penal Code1 section 12022.53 (effective January 1,




1       All further section references are to the Penal Code unless otherwise stated.

                                                1
2018) apply retroactively to nonfinal2 cases. (Woods, at pp. 1090-1091.) We reached
this conclusion by following our Supreme Court’s directive in In re Estrada (1965) 63
Cal. 2d 740 that “ ‘when a statute mitigating punishment becomes effective after the
commission of the prohibited act but before final judgment the lesser punishment
provided by the new law should be imposed in the absence of an express statement to the
contrary by the Legislature.’ ” (Woods, at p. 1090.)
        In this case, defendant Colleen Ann Harris filed a motion to recall the remittitur to
either permit briefing on the application of Senate Bill No. 620 and the recent amendment
to section 12022.53 to her case, which was final almost a year before the statute’s
effective date, or remand the case to the trial court to exercise its discretion as to whether
to strike the firearm enhancement under the amendment. Noting that recalling a
remittitur is an extraordinary remedy generally available in a limited number of instances,
defendant relies on a narrow exception espoused by our Supreme Court in People v.
Mutch (1971) 4 Cal. 3d 389. As explained, however, the narrow exception does not apply
here.
        We deny the motion and hold a motion to recall the remittitur is not the
appropriate procedural vehicle through which to seek the requested relief in cases that are
final for purposes of Estrada and do not involve Mutch-type circumstances.
                   FACTUAL AND PROCEDURAL BACKGROUND
        A jury found defendant guilty of the first degree murder of Robert Harris, her
husband. The jury also found true an allegation that defendant discharged a firearm
causing death under section 12022.53, subdivision (d) and she was sentenced to 50 years




2      A case is final when the time for petitioning the United States Supreme Court for a
writ of certiorari expires, which is 90 days after the remittitur is issued. (See People v.
Vieira (2005) 35 Cal. 4th 264, 306; see also Bowles v. Russell (2007) 551 U.S. 205, 212
[168 L. Ed. 2d 96, 103].)

                                               2
to life. Defendant appealed and we affirmed. (See People v. Harris (Aug. 22, 2016,
C079470) [nonpub. opn.].) We issued the remittitur on November 29, 2016, and her case
was final in early 2017.
         In October 2017, the California Legislature amended section 12022.53 via Senate
Bill No. 620. (Stats. 2017, ch. 682, § 2.) The amendment to subdivision (h) of that
section was effective January 1, 2018, and provides trial courts with the discretion “in the
interest of justice pursuant to Section 1385 and at the time of sentencing, [to] strike or
dismiss an enhancement otherwise required to be imposed by this section. The authority
provided by this subdivision applies to any resentencing that may occur pursuant to any
other law.” (§ 12022.53, subd. (h).) In Woods, we held that the amendment applies
retroactively to nonfinal cases. (People v. Woods, supra, 19 Cal.App.5th at pp. 1090-
1091.)
         Defendant now seeks an order recalling the remittitur in her final case so that she
may have an opportunity to take advantage of the amendment and potentially have her
sentence reduced.
                                        DISCUSSION
         A remittitur may only be recalled for “good cause.” (Cal. Rules of Court, rule
8.272(c)(2).) Other than to correct clerical errors, “good cause” generally exists only
when a judgment was secured by fraud, mistake or inadvertence. (Pacific Legal
Foundation v. California Coastal Com. (1982) 33 Cal. 3d 158, 165.) “ ‘ “This remedy
[recalling the remittitur], though described in procedural terms, is actually an exercise of
an extraordinary substantive power . . . ; its significant function is to permit the court to
set aside an erroneous judgment on appeal obtained by improper means.” ’ ” (In re
Richardson (2011) 196 Cal. App. 4th 647, 663.)
         Defendant makes no claim of fraud, mistake or inadvertence. She further makes
no claim of clerical error or that the judgment was obtained by improper means. She
instead solely relies on the principle espoused by our Supreme Court in Mutch that, while

                                               3
error of law generally does not authorize the recalling of a remittitur, an exception exists
when “the error is of such dimensions as to entitle the defendant to a writ of habeas
corpus.” (People v. Mutch, supra, 4 Cal.3d at p. 396.) This exception is known as the
“excess of jurisdiction” exception. (People v. Boyd (1979) 24 Cal. 3d 285, 291; In re
Miller (2017) 14 Cal.App.5th 960, 979.) Defendant’s reliance on Mutch is misplaced.
       In Mutch, the court considered the retroactive effect of its prior decision in People
v. Daniels (1969) 71 Cal. 2d 1119, in which it overruled established precedent regarding
the scope of the offense of aggravated kidnaping. (People v. Mutch, supra, 4 Cal.3d at
p. 392.) The court gave the Daniels decision full retroactive effect to convictions that
were final on appeal because the interpretation was not a change in the law but a
declaration of “what the intent of the Legislature ha[d] been” since enacting the
amendment to the statute and “confirmed a substantive definition of crime duly
promulgated by the Legislature.” (Mutch, at pp. 394, 395.) The court then observed that
“ ‘a defendant is entitled to habeas corpus if there is no material dispute as to the facts
relating to his conviction and if it appears that the statute under which he was convicted
did not prohibit his conduct.’ ” (Id. at p. 396.) The court concluded, based on the
undisputed facts and applying Daniels retroactively, the defendant was convicted of
kidnaping under a statute that did not prohibit his conduct and he was, thus, “entitled to
relief by habeas corpus, and, to implement that right, [wa]s further entitled to a recall of
the remittitur in his appeal and an order vacating the judgment on the kidnaping counts.”
(Mutch, at p. 399.) The recall of the remittitur was “deemed an adjunct to the writ.” (Id.
at p. 396.)
       Our Supreme Court has repeatedly cited Mutch as an example of a case not
involving application of new law. (See People v. Guerra (1984) 37 Cal. 3d 385, 399,
fn. 13; Woosley v. State of California (1992) 3 Cal. 4th 758, 794.) Our Supreme Court
has also “emphasize[d] the narrowness of [the excess of jurisdiction] exception,” limiting
it to cases involving application of law to undisputed facts. (In re Harris (1993) 5

                                              4
Cal. 4th 813, 840.)3 The excess of jurisdiction exception applied in Mutch only applies
when legal error occurred in the trial court, and the appellate court determines, based on
the undisputed facts, the defendant suffered a conviction for conduct that did not amount
to a crime under the relevant penal statute. (See In re Walker (1974) 10 Cal. 3d 764, 787;
In re Brown (1973) 9 Cal. 3d 612, 624-625.) The exception does not apply here.
Defendant does not claim the court erred when it imposed her sentence because the
amendment took effect only after her case was final.
       We further note that, if the Legislature wanted to provide a specific procedure via
petition or motion to reopen final cases for resentencing, it could have done so. (See,
e.g., §§ 1170.126, 1170.18.) It did not. Should defendant believe she is entitled to
habeas corpus relief, as she asserts, she may file a petition in the sentencing court.
Petitions for writ of habeas corpus should be filed in the superior court in the first
instance. (In re Steele (2004) 32 Cal. 4th 682, 692; In re Hillery (1962) 202 Cal. App. 2d
293, 294.) We express no opinion on the merits of such a petition, should one be filed.
                                       DISPOSITION
       The motion to recall the remittitur is denied.

                                                   /s/
                                                   Robie, Acting P. J.
We concur:


/s/
Duarte, J.


/s/
Renner, J.


3      The only other instance in which a court has recalled the remittitur as an adjunct to
a writ of habeas corpus was for ineffective assistance of counsel. (People v. Valenzuela
(1985) 175 Cal. App. 3d 381, 388; In re Richardson, supra, 196 Cal.App.4th at p. 668.)

                                              5